Citation Nr: 9929783	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  98-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.

5.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from July 1960 to 
July 1962.

This matter arises from a December 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.


FINDINGS OF FACT

1.  A June 1990 Board decision denied service connection for 
defective hearing in the right ear, pes planus, a psychiatric 
disorder, and an abdominal disorder; the Board found that 
none of the claimed conditions were incurred or aggravated 
during military service.  

2.  In April 1997, the veteran requested that his claims for 
service connection for his feet, stomach, ears and nerves be 
reopened.

3.  A December 1997 RO decision found that the veteran had 
failed to submit new and material evidence to reopen his 
claims for service connection for right ear hearing loss, pes 
planus, a psychiatric disorder, and a gastrointestinal 
disorder; he perfected an appeal of this decision in December 
1998. 

4.  Evidence received subsequent to the June 1990 Board 
decision is cumulative and is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claims of entitlement to service connection. 

5.  The veteran's tinnitus is manifested by daily ringing in 
his ears which affects his hearing.

6.  The veteran has Level IV hearing in his left ear.


CONCLUSIONS OF LAW

1.  The June 1990 Board decision denying service connection 
for defective hearing in the right ear, for pes planus, for a 
psychiatric disorder, and for an abdominal disorder, is 
final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence submitted since the June 1990 Board decision 
is neither new nor material, and the veteran's claims for 
service connection for right ear hearing loss, pes planus, a 
psychiatric disorder, and a gastrointestinal disorder are not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

3.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1999).

4.  The criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);   38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R.  §§ 4.85, 4.86, Diagnostic Code 6100 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In June 1988, the veteran claimed service connection for 
defective hearing, a stomach condition, sinusitis, headaches, 
pes planus, arthritis and anxiety.  In a January 1989 rating 
decision, the RO granted service connection for defective 
hearing in the left ear with tinnitus, and denied the 
remainder of the veteran's claims for service connection.  He 
substantively appealed the decision and in June 1990, the 
Board denied service connection for defective hearing in the 
right ear, otitis media, an abdominal disorder, sinusitis, 
headaches, pes planus, arthritis, and a psychiatric disorder.  

The evidence before the Board at the time included service 
medical records, private medical statements, and a VA 
examination report.  The service medical records showed that 
at induction, the veteran's hearing was 15/15 in whispered 
voice, that he had third degree pes planus that was 
occasionally symptomatic, and that his psychiatric and 
gastrointestinal evaluations were clinically normal.  An 
upper gastrointestinal series in July 1961 was negative.  One 
of the two separation examination reports of May 1962 
indicates "nervous trouble" and both show pes planus with 
moderate symptoms.  The report of physical examination was 
normal, with the exception of the moderate pes planus.  The 
veteran was diagnosed as having high frequency sensorineural 
deafness in the left ear. 

The veteran's private physicians, Drs. Turner and Cornett, 
submitted statements of treatment and diagnoses of the 
veteran in June 1988, February 1989, and August 1989.  Dr. 
Turner noted that the veteran had diagnoses of moderate 
chronic anxiety neurosis; pes planus, third degree, 
sensorineural deafness of the left ear, and chronic lumbar 
strain, and a history of hyperperistalsis and intestinal 
spasm and hyperlipoproteinemia.  He stated that the veteran 
was permanently disabled.  Dr. Cornett stated that he had 
been treating the veteran since October 1, 1973.  He noted 
that the veteran's nervous condition started "in or before 
his army days."  He further stated that the veteran was 
"totally disabled from his nervous disorders and that they 
[were] service connected."

The VA examination report of July and August 1988 included 
the following pertinent diagnoses: indigestion; episodic 
paroxysms of vomiting; chronic nervousness and anxiety; and 
moderate sensorineural high frequency hearing loss. 

The Board found that the veteran's right ear hearing loss was 
not shown until 1988 and was not related to service.  The pes 
planus was present prior to service and there was no medical 
evidence of aggravation during service.  There was no medical 
evidence of a psychiatric disorder until October 1973, more 
than ten years after separation from service.  Likewise, 
there was no medical evidence of a gastrointestinal problem 
until 1972.  The Board's decision is final.  38 U.S.C.A. 
§ 7104(a). 

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  A three-part 
analysis is to be applied when a claim to reopen is 
presented.  Winters v. West, 12 Vet. App. 203, 205-206 
(1999); and Elkins v. West, 12 Vet. App. 209, 215-218 (1999).  
The first step is to determine whether new and material 
evidence has been presented pursuant to 38 C.F.R. § 3.156(a).  
If so, there must then be a determination whether the claim 
presented is well grounded under 38 U.S.C.A. § 5107(a).  If 
the claim is not well grounded, the "adjudication process 
must come to a screeching halt despite reopening because a 
claim that is not well grounded cannot be allowed."  See 
Winters, 12 Vet. App. at 206.  If the claim is well grounded, 
then the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step of a merits 
adjudication.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In the instant case, the evidence submitted subsequent to the 
Board's June 1990 decision is composed of private clinical 
notes from November 1989 through October 1996, a private 
physician's March 1997 statement, May and June 1997 
statements from the veteran's wife and son, and a June 1997 
VA examination report.  The private clinical notes show that 
the veteran was evaluated for complaints of tinnitus, acute 
labyrinthitis, and other non-related conditions.  

The March 1997 statement from Dr. Cornett noted that he had 
been treating the veteran since February 1962 for peptic 
ulcer syndrome secondary to stress syndrome, psychoneurosis 
secondary to stress syndrome, tinnitus, and hearing loss.  He 
stated that the veteran reported to him that all of his 
conditions were service connected, and that, in his opinion: 
"The early stress and anxiety has developed into the 
psychoneurosis and the gastrointestinal syndrome."  In 
September 1997, the RO requested clarification from Dr. 
Cornett as he had earlier stated that his treatment of the 
veteran began in 1973.  The RO also requested copies of Dr. 
Cornett's treatment records.  The physician failed to respond 
to the RO's requests.   

The May 1997 statement from the veteran's wife and the June 
1997 statement from the veteran's son recount their 
experience with the veteran over the years and their opinions 
of his difficulty with hearing and attacks of anxiety.  The 
veteran's wife reported that the veteran has had hearing 
problems and periods of anxiety since 1962.  The veteran's 
son stated that for all of his 27 years he has seen his 
father have problems with hearing and with nerves.  

The VA examination report of June 1997 noted the following 
pertinent diagnoses: Gastrointestinal reflux, controlled with 
Prilosec; pes planus; and a mild to severe sensorineural 
hearing loss, acute, 2,000 Hertz and above on the right.  The 
veteran reported to the examiner that he believed his hearing 
loss was the result of exposure to artillery fire during 
service.  The psychiatric examiner found no evidence of a 
psychiatric diagnosis and noted that the veteran did not 
believe that he had a psychiatric problem.  

In reviewing the complete record, the Board concludes that 
the veteran has failed to submit new and material evidence to 
reopen his claim.  The statement from Dr. Cornett is 
essentially a reiteration of his earlier statement linking 
the veteran's conditions to service without any clinical 
evidence to support the statement.  The statements from the 
veteran's family members are their observations.  However, 
they are not competent to offer medical diagnoses or 
establish whether a chronic disability is currently present.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
their statements are cumulative of the veteran's assertions 
which were considered in the June 1990 Board decision.  
Finally, the Board notes that the VA examination report found 
no evidence of a psychiatric disorder and there was no 
indication that that the veteran's pes planus was symptomatic 
or that any gastrointestinal condition was related to 
service.  With regard to the examiner's report of the 
veteran's statement that his right ear hearing loss is linked 
to service, that too is cumulative and was previously 
considered.  

Accordingly, as the veteran has failed to submit evidence 
which, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claims, the veteran's claims for service connection for right 
ear hearing loss, pes planus, a psychiatric disorder, and a 
gastrointestinal disorder, are not reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Board views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claim for service 
connection.  See Graves v. Brown, 8 Vet. App. 522, 524-525 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 

II.  Increased Rating for Left Ear Hearing Loss and Tinnitus

At the outset, the Board finds that the veteran's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran is seeking an increased rating, an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

A.  Tinnitus

The veteran was granted service connection for defective 
hearing in his left ear with tinnitus effective June 1988.  
He was assigned a noncompensable rating.  In April 1997 he 
requested a compensable rating, which was denied by the RO in 
December 1997.  The veteran substantively appealed that 
decision.  He asserted that his tinnitus is constant and 
makes his hearing worse.  In April 1999, the RO assigned a 
separate 10 percent rating for tinnitus effective from April 
1997.  The left ear hearing loss remained noncompensable.  

The veteran's tinnitus has been evaluated pursuant to 
38 C.F.R. § 4.87, Diagnostic Code 6260 which refers to 
recurrent tinnitus.  This rating contemplates tinnitus which 
is persistent as a symptom of head injury, concussion, or 
acoustic trauma.  Diagnostic Code 6260 does not provide for 
an evaluation higher than the currently assigned 10 percent 
and there is no evidence to suggest that the disability 
picture with respect to tinnitus so exceptional or unusual as 
to warrant a referral for an evaluation on an extraschedular 
basis.  There is no evidence that the veteran's tinnitus has 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

B.  Left Ear Hearing Loss

As previously noted, the veteran was granted service 
connection for left ear hearing loss effective from June 
1988.  He asserts that his hearing has worsened over the 
years and is disabling to a compensable degree. 

In conjunction with his claim, he was afforded a VA 
audiological examination in June 1997 which showed the 
following pure tone thresholds, in decibels:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
30
55
70
LEFT
15
15
55
70
85

Puretone threshold averages were reported to be 42 Hertz (Hz) 
for the right ear and 56 Hz for the left ear.  Speech 
audiometry revealed speech recognition ability of 80 percent 
for the right ear and 80 percent for the left ear.  The 
diagnosis was mild to severe sensorineural hearing loss, 
acute, 2000 Hz and above on the right, moderate to severe 
sensorineural hearing loss, acute, 1000 Hz and above on the 
left.

Evaluations of defective hearing for VA rating purposes range 
from non-compensable to 100 percent.  The evaluation is based 
upon organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second.  To evaluate the degree of disability 
in service connected defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  If impaired hearing is service-
connected in only one ear, the non-service-connected ear will 
e assigned a Roman Numeral designation for hearing impairment 
of I, subject to the provisions of § 3.383 of this chapter.  
38 C.F.R. § 4.85 and Part 4, Codes 6100 to 6110.   

The audiometric findings of the veteran's June 1997 VA 
examination correspond to Level IV hearing in the veteran's 
left ear.  The findings are commensurate with a 
noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  Accordingly, the Board finds  that the preponderance 
of the evidence is against a compensable disability rating 
for left ear hearing loss.

In reviewing the foregoing claims for increased ratings, the 
Board considered and found no indication of an 'approximate 
balance of positive and negative evidence' that would 
otherwise warrant more favorable determinations pursuant to 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).   


ORDER

Having failed to submit new and material evidence, the claims 
of entitlement to service connection for right ear hearing 
loss, pes planus, a psychiatric disorder, and a 
gastrointestinal disorder, are not reopened.  

Entitlement to an increased rating for tinnitus and to a 
compensable rating for left ear hearing loss is denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

